Citation Nr: 1611420	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-32 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a bilateral foot disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel





INTRODUCTION

The Veteran had active duty service from May 1981 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which confirmed and continued denials of entitlement to service connection for residuals of left and right foot injury and right shoulder injury.

This claim was previously remanded by the Board for further development in October 2015, as will be discussed further below.  The Board also notes that while the issue of service connection for a bilateral eye disability was previously before the Board, it was granted following the additional development and therefore is no longer before the Board.

This appeal has been processed using the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The competent and credible evidence of record, on balance, does not show a causal link between the Veteran's current right shoulder disability and service.

2.  The competent and credible evidence of record, on balance, does not show a causal link between the Veteran's current bilateral foot disability and service.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in service.  38 U.S.C.A. 
§§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  A bilateral foot disability was not incurred in service.  38 U.S.C.A. 
§§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

The Board remanded this matter in October 2015, and specifically instructed the RO/Appeals Management Center (AMC) to afford the Veteran a VA examination and addendum for his shoulder and feet, respectively.  The Veteran was afforded examinations and an addendum, and thus there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In a correspondence dated in March 2011 prior to the January 2013 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All service treatment records and post service medical records have been associated with the claims file.  Although the Veteran submitted documents following the most recent adjudication in the December 2015 Supplemental Statement of the Case, these were copies of his service treatment records and thus duplicative of information already in the claims file. 

The Veteran was medically evaluated in conjunction with his claims in June 2013, as well as in November and December 2015 in accordance with the October 2015 Board Remand.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall, supra.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and provided sufficient information in the examinations to allow the Board to render an informed decision.  The Board finds the examinations of record, taken together, to be adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. 
§ 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran testified before the undersigned Veterans Law Judge in August 2015.  With respect to the aforementioned hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 
In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service Connection for a Right Shoulder Disability

The Veteran's service treatment records note a stiff left shoulder and left clavicle in January 1982, but do not mention the right shoulder.  In March 1982, the service treatment records note swelling in the left shoulder area after playing football, but any notation regarding the right shoulder is absent.  Records from May 1982 note mild inflammation of the right arm in the ligamentous region below the bicep, but no right shoulder injury.   

Post-service private treatment records note that the Veteran was in an automobile accident in December 1998 and suffered a right shoulder sprain and arthropy. 

In September 1999, the Veteran had right shoulder surgery at Las Colinas Medical Center.  The surgery records indicate that the Veteran had right shoulder pain stemming from a car accident while at work in December 1998 and that conservative treatment had failed. 

Records indicate that the Veteran received chiropractic and physical therapy treatment for this injury through January 2000.   

The Veteran complained of shoulder pain at various times at the VA medical center (VAMC) in 2011.  In December 2011, the Veteran reported that he had shoulder pain since out of service and that his pain was relieved with surgery for about 18 months but then returned, and was worse with cold weather. 

The Veteran testified in September 2015 at his Board hearing that he served at Fort Carson in Colorado during the winter months in the infantry and spent a "considerable amount of time," in cold weather training there as well as in Germany, and that a cold injury is what led to his current right shoulder disability.

In October 2015, the claim was remanded to obtain a medical opinion to address the Veteran's claims that his right shoulder disability was related to his cold weather exposure in service.  

In November 2015, the Veteran was afforded a VA examination.  The examiner indicated that review of the service medical records and claims file showed no right shoulder conditions were treated while the Veteran was in active service or within a year of discharge from service.  The first notations of right shoulder condition in the claims file indicate it was related to a motor vehicle accident in December 1998.  The examiner noted that the Veteran has had persistent complaints of right shoulder pain since this injury, but he saw no records of treatment for a right shoulder injury prior to 1998.  Therefore, the examiner opined that it was at least as likely as not that the causative injury for the Veteran's current right shoulder condition was the 1998 motor vehicle accident and that his condition was less likely than not related to service.  Regarding cold exposure as the causative injury for the current right shoulder condition, the examiner opined it was less likely as not that the current right shoulder condition was caused by, aggravated by, or the result of cold exposure while in service.  The examiner found no treatment for any cold related injury while in active military service.  Furthermore, he pointed out that a joint injury due to cold exposure is the result of crystallization of ice within the affected joints.  He noted that although this type of injury is common within the peripheral joints such as the hand and foot, any such condition in the large proximal joints is incompatible with life, because the core temperature required for ice formation in the proximal joints.  Therefore, any such injury would have required emergency medical care.  

Here, with respect to Hickson element (1), a current disability, the VA examiner confirmed that the Veteran suffered impingement syndrome and acromioclavicular joint separation.  Hickson element (1) is accordingly met for the claim. 

With regard to Hickson element (2), in-service incurrence of disease or injury, the Board notes that while the Veteran's service treatment records do not show an injury to the right shoulder.  The Board notes that while the Veteran claims his service record shows a shoulder injury, it in fact notes inflammation below the bicep, therefore the records do not show a shoulder injury.  However, the Veteran also testified at his August 2015 hearing that he spent a considerable amount of time in cold weather training and that is what he believes led to his current right shoulder disability.  The Board acknowledges that he is competent to testify as to his observations of cold weather.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Affording the benefit of the doubt, Hickson element (2) is therefore arguably met. 

Turning to the crucial Hickson element (3), nexus, the November 2015 VA examiner opined that the Veteran's current moderate right shoulder disability is not related to the cold weather the Veteran experienced in service.  The examiner's rationale was that if the Veteran had in fact sustained a cold weather injury in service to a large joint such as the right shoulder, it would have been life threatening and required immediate medical attention.  The examiner instead opined that the Veteran's condition was more likely than not related to his 1998 motor vehicle accident.

The Board acknowledges the Veteran's contentions that his shoulder disability is related to service, including cold weather.  To the extent that the Veteran contends that a medical relationship exists between his current shoulder disability and his exposure to cold weather in service, or that he experienced symptoms after service, the Board acknowledges that he is competent to testify as to his observations.  See Jandreau, supra.  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

That said, in weighing the evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran's current right shoulder disability is related to service.  The November 2015 VA examination opinion is considered probative and carries significant weight as it is based upon a complete review of the Veteran's history, service treatment records, and medical records.  See Barr, supra; Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran's statements that he has a current disability that is related to cold weather in service are outweighed by the VA opinion which states that he did not suffer a cold weather injury in service and instead that the precipitating right shoulder injury is due to his motor vehicle accident, after which he continuously complained of shoulder pain.  Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014). 

Service Connection for a Bilateral Foot Disability

October 1981 service treatment records note that the Veteran's bilateral feet hurt while working or running, and he stated pain radiated from his toes to the back of heel, and that his toes were numb.  His stated his feet bothered him since a hike ten days prior.  He had an increase in pain in his feet during a road march one day prior, and the arches of feet both appeared swollen, with slight discoloration.  Both feet had heavy calluses from toes to heels.  Range of motion was within normal limits.  He was noted to have a possible Achilles tendon problem, and then referred to a PA, who documented an impression of a stress reaction and gave the Veteran Motrin.  No further complaints regarding the feet were noted in service.

In October 2011, the Veteran had his feet treated at the VA medical center (VAMC).  The Veteran had left great toenail ingrowth as well as painful great toes at the sides of his first metatarsophalangeal joints.  He also had chronic pain across the balls of his feet, and pain in general in both feet, which he described as a deep aching soreness.  He also had a feeling of numbness at times.  The Veteran was on his feet all the time and stated that he wore shoes with a steel toe box.  The examiner assessed him as having ingrown toenails, symptomatic, left great toe; pes planus with associated low grade metatarsalgia; and keratosis symptomatic in the great toes.

In June 2013, the Veteran was afforded a VA examination for his claimed bilateral foot disability.  The examiner diagnosed him with hallux valgus and heel spur syndrome.  The Veteran reported having bilateral foot pain while on active duty on the Germany front from 1982 to 1983.  He stated that he noticed foot pain after prolonged running  and marching.  He was seen and given Motrin.  He stated that he continued to have pain and was seen again in Colorado and had increased pain with cold weather.  He also had a profile for wearing tennis shoes.  He stated that upon discharge he continued to have pain and sought care in approximately 1998 or 1989.  He was told he had a bunion and some degenerative changes.  He continued to have pain and aching in both foot along the dorsum that would radiate into the arches.  He also complained of pain in both great toes.  He had been treated at the VA with orthotics but no surgery.  He stated that it is difficult to wear shoes due to his pain.  Cold weather seemed to aggravate the pain.  His pain ranged from 2/10 to greater than 10/10, and was located in the bilateral metatarsophalangeal joints of the great toes and along the arches.  

Overall, the examiner noted evidence in the service treatment records of one complaint of bilateral foot pain along the plantar aspect of both arches following prolonged running and marching in October 1981.  The examiner noted that the Veteran was diagnosed with possible Achilles tendonitis by the medic and sent to a clinician, who diagnosed overuse syndrome and no diagnosis of Achilles tendonitis.  He was given Motrin and told to return as needed.  There is no evidence of any further complaints or treatment.  The examiner notes that the Veteran served an additional 2 years and 7 months without further complaints related to either foot, therefore, he could not establish chronicity.  The examiner opined that the in-service condition was acute and transient, and that there was no interim data proximate to discharge or evidence of in service treatment for any other foot conditions including hallux valgus or heel spur syndrome.  Therefore, overall, the examiner opined that  the current bilateral foot condition was less likely than not related to the one acute treatment noted in the service treatment records and is less likely than not related to military service.

The Veteran also testified at his August 2015 hearing that he believed he incurred a cold injury in service while stationed at Fort Carson, Colorado in the winter during training and then in Germany during the winter.  

In October 2015, the claim was remanded to afford the Veteran an addendum opinion to address his claims that his bilateral foot disability was related to his cold weather exposure in service.  

The June 2013 VA examiner opined in December 2015 that his opinion was unchanged from the June 2013 opinion because there was no treatment indicated in the service records for an orthopedic foot condition related to cold exposure.  Furthermore, the examiner noted there is nothing in the currently accepted, peer reviewed, credible, and authoritative orthopedic literature that demonstrates that cold exposure to a lower extremity or foot in the remote past will induce a hallux valgus deformity and/or a heel spur in the contralateral, ipsilateral, and/or bilateral feet in the distant future.

Here, with respect to Hickson element (1), a current disability, the VA examiner confirmed that the Veteran suffered hallux valgus and heel spur syndrome.  Hickson element (1) is accordingly met for the claim. 

With regard to Hickson element (2), in-service incurrence of disease or injury, the Board notes that the Veteran's service treatment records show complaints of bilateral foot pain and impression of possible stress reaction in one incident in October 1981.  Hickson element (2) is therefore met.  

Turning to the crucial Hickson element (3), nexus, the June 2013 VA examiner opined that the Veteran's current moderate bilateral foot disability is not related to the foot pain the Veteran experienced in service.  The examiner's rationale was that the original injury was acute and transient and would not cause the Veteran to later develop hallux valgus or heel spur syndrome.  In an addendum opinion, the examiner also stated that the Veteran's bilateral foot disability was not related to cold weather because there was no medical literature that would support such causation.  

The Board acknowledges the Veteran's contentions that his current foot disability is related to his incident of bilateral foot pain in service, or alternatively to cold weather exposure.  To the extent that the Veteran contends that a medical relationship exists between his current foot disabilities in service, the Board acknowledges that he is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

That said, in weighing the evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran's current disability is related to service.  The June 2013 VA examination opinion and December 2015 addendum are considered probative and carry significant weight as they are based upon a complete review of the Veteran's history, service treatment records, and medical records.  See Barr, supra; Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran's statements that he has a current disability that is related to complaints of foot pain in service are outweighed by the VA opinion which states that the Veteran's one incident in service of foot pain, as well as his claimed cold exposure would not cause him to have hallux valgus and heel spur syndrome years later.  Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014). 


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a bilateral foot disability is denied.  





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


